Citation Nr: 0703270	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.


FINDINGS OF FACT

1.  Competent medical evidence of record does not show a 
bilateral hearing loss during service.

2.  There is no evidence of a compensable sensorineural 
hearing loss within one year after discharge from service, 
and the preponderance of the evidence is against a finding 
that the veteran's hearing loss disability is related to 
active service.

3.  Competent medical evidence dissociates the veteran's 
tinnitus from noise exposure during active service.

CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2003 and March 2006 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a RO hearing 
transcript, lay statements, VA outpatient treatment records, 
the veteran's DD214, an August 2005 letter from Lockheed 
Martin, a May 1993 audiology examination, and an undated 
newspaper article by Dr. Peter Gott.  In addition, the 
veteran was afforded VA audiology examinations in April, May 
and December, 2004.  The Board finds that VA has satisfied 
its duty to notify and assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  The veteran acknowledged 
in a May 2006 letter that he had "no other information or 
evidence to substantiate his claim."  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Service Connection

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9  Vet. 
App. 46 (1996).

A review of the veteran's VA audiometric examinations reveal 
the following information.  In the April 2004 examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
80
95
LEFT
30
50
70
90
100

The average auditory threshold for the right ear was 71 and 
for the left ear was 78.  The speech recognition score using 
the Maryland CNC wordlist was 66 percent for the right ear 
and 78 for the left ear.

In his report, the VA examiner stated that the veteran 
indicated that he served as an aircraft electrician in the 
Air Force from 1950 to 1954 and was exposed to noncombat 
flight line noise.  The report also notes the veteran's post-
service positive history of noise exposure.  The veteran 
advised the examiner that he had noticed difficulty hearing 
in groups of people while on active duty but never complained 
to the flight surgeon about his hearing or head noise.  The 
veteran further advised the examiner that he did not address 
his hearing problems until 1990 because he thought nothing 
could be done.  

The VA examiner concluded that "it is less likely than not 
that the veteran's hearing loss is a consequence of acoustic 
trauma while in service."  While the examiner did not have a 
copy of the claims file or the veteran's service medical 
records, the examiner noted that even conceding that the 
veteran was exposed to flight line noise, the history as 
reported by the veteran indicates that the hearing loss and 
head noise were not addressed for almost 36 years.  The 
examiner found that there was no nexus between the veteran's 
current hearing disability and his active service.

In a subsequent May 2004 VA audio examination, pure tone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
70
80
90
LEFT
35
45
71
85
100

The average auditory threshold for the right ear was 71 and 
for the left ear was 75.  The speech recognition score using 
the Maryland CNC wordlist was 70 percent for the right ear 
and 56 percent for the left ear.  In the report, the examiner 
noted that the claims file was unavailable and declined to 
give an opinion as to the etiology of the veteran's hearing 
loss.

In support of his claim, the veteran submitted a May 1993 
private audiogram that shows high hearing thresholds 
bilaterally.  The veteran also submitted an undated newspaper 
article from Dr. Peter Gott suggesting loud noise that causes 
ear ringing "is doing damage."  In addition, the veteran 
provided a letter from Lockheed Martin indicating that the 
veteran's hearing test from 1960 shortly after he began 
employment could not be located.  A December 2004 VA 
audiology examination reflects bilateral high frequency 
hearing loss.  The veteran's July 2004, April 2006, and May 
2006 written statements to the VA as well as his September 
2005 testimony mirror the veteran's service and post-service 
history that the VA examiner reported from his April 2004 
examination as noted above.  In his September 2005 testimony, 
the veteran stated that his hearing loss "came on slow and 
it was not really noticeable, and I just thought it was me...I 
didn't follow up on it until in 1993 about a hearing aide..."

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss disability, which he attributes to 
military noise exposure from serving as an aircraft 
electrician.  VA regulations state the requirements for 
hearing loss disability.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303, 3.304 (2006); Hensley, 5 Vet. App. at 159-60.  If 
medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service and the 
requirements of 38 U.S.C.A. § 1110 are satisfied.  Hensley, 5 
Vet. App. at 160.

Evidence from the VA April 2004 and May 2004 examinations 
reflects that the veteran currently has bilateral hearing 
loss for VA purposes, thereby satisfying the first element of 
his service connection claim 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to active service.  The Board is inclined to give 
great weight to the April 2004 VA opinion where the examiner 
accepted and considered all of the veteran's self-reported 
medical and service history and post-service history.  
Although the veteran also supplied some private medical 
evidence, none of it addressed the etiology of his current 
hearing loss disability.  The veteran himself reported that 
he was informed of his hearing loss by someone at Lockheed 
Martin in 1960.  However, there is no competent evidence from 
that period to show any hearing loss or any etiology of the 
hearing loss referred to by the veteran.  The veteran did not 
report or seek treatment for his hearing loss for 
approximately 39 years after his discharge.  

The Board acknowledges that the veteran's claims folder was 
not made available to the VA examiner.  The Board observes 
that review of the claims folder is required where necessary 
to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings and conclusions.  
See VAOPGCPREC 20-95.  It is not required in all situations.  
In this case, a review of the veteran's claims folder was not 
necessary because the April 2004 examiner took an accurate 
account of the veteran's exposure to noise during service 
(including flight line acoustic trauma on active duty), and 
after service.  The examiner also was aware of when the 
veteran was first found to have a hearing loss.  The 
veteran's service medical records are not of record so there 
would be no helpful information, in regard to service, in the 
claims folder.  Additionally, in a document received January 
2004, the veteran indicated that he received treatment only 
for a stomach ailment during service.  There is no competent 
evidence of record that provided an opinion contrary to the 
April 2004 examiner's conclusion that the veteran's hearing 
loss was not related to service.  Upon review of the 
circumstances of this case, the veteran was afforded a fully 
informed examination.

As to the veteran's claim of entitlement to service 
connection for tinnitus, medical evidence confirms a current 
diagnosis of tinnitus, and the veteran reports that clicking 
noises began during active service in 1953.  However, the 
opinion offered in the April 2004 VA audiometry evaluation 
dissociates any current tinnitus from active service.  There 
is no other competent evidence to support the claim.

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of evidence is against the claim.  Because the 
preponderance of evidence is against the claim, the benefit-
of-the-doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for bilateral hearing loss and 
tinnitus is therefore denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



___________________________________________
THOMAS DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


